United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Asbury Park, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-611
Issued: October 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2009 appellant, through her attorney, filed a timely appeal from a
February 7, 2008 merit decision of the Office of Workers’ Compensation Programs and an
August 20, 2008 hearing representative’s decision denying her claim for an increased schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment of
each lower extremity.
FACTUAL HISTORY
This case is before the Board for the second time. On May 30, 2003 the Board set aside a
May 8, 2006 Office decision finding that appellant had a five percent permanent impairment of

each lower extremity.1 The Board determined that the Office erred in finding a conflict in
medical opinion between two attending physicians. The Board found an unresolved conflict on
the issue of appellant’s lower extremity impairment and remanded the case for referral for an
impartial medical examination. The findings of fact and conclusions of law from the prior
decision are hereby incorporated by reference.
On May 9, 2007 the Office referred appellant to Dr. Dean L. Carlson, a Board-certified
orthopedic surgeon, for an impartial medical examination. The record contains copies of the
screens from the Physicians Directory System (PDS) detailing the selection process. On May 22,
2007 appellant’s attorney asked to participate in the selection of the impartial medical examiner
to “ensure impartiality.”
On May 24, 2007 a physical therapist evaluated appellant on behalf of Dr. Carlson. He
found that she exhibited pain behavior in manual muscle testing, range of motion testing and
Waddell testing and that there was no consistency in sensation testing.
In a report dated May 24, 2007, Dr. Carlson discussed appellant’s complaints of severe
pain in her low back radiating into both legs. On examination, he found that she initially
experienced “give way” weakness of the lower extremities but had normal muscle strength after
persistent testing with no calf atrophy and “normal sensation to pinwheel and Semmes filaments
of the lightest grade.” Dr. Carlson additionally found that seated straight leg testing revealed
lower back pain but no radicular findings. He reviewed the results of diagnostic studies and
found that a June 11, 2002 magnetic resonance imaging (MRI) scan study showed small central
protrusions at L4-5 and L5-S1 “only causing some mild impression upon the anterior aspect of
the thecal sac.” Dr. Carlson further noted that an electromyogram (EMG) performed on
September 30, 2002 showed left L5 radiculopathy and possible right L5 radiculopathy. He
diagnosed chronic lumbosacral strain with bilateral lumbosacral radiculopathy without objective
neurologic findings. Dr. Carlson incorporated the findings of the physical therapist and
determined that appellant had a five to eight percent whole person impairment of the spine.
An Office medical adviser reviewed Dr. Carlson’s report and noted that he found no
neurological deficits in either lower extremity. He stated that appellant had no impairment of
either lower extremity.
By decision dated July 25, 2007, the Office found that appellant did not have more than a
five percent permanent impairment of each lower extremity.
On July 31, 2007, through her attorney, she requested an oral hearing. Following a
preliminary review of the record, by decision dated October 22, 2007, the hearing representative
set aside the July 25, 2007 decision. She noted that Dr. Carlson rated appellant’s impairment of
the spine rather than the lower extremities. The case was remanded for the Office to obtain a
supplemental report from Dr. Carlson.

1

Docket No. 07-176 (May 30, 2002). The Office accepted that on May 30, 2002 appellant sustained lumbar
sprain, an aggravation of degenerative disc disease and radiculopathy on the left side.

2

On November 13, 2007 the Office requested that Dr. Carlson provide an opinion
regarding the extent of appellant’s right and left lower extremity impairment in accordance with
the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides). It instructed the physician to utilize the findings from his original
report.
In a report dated November 21, 2007, Dr. Carlson listed range of motion measurements
for the hip, thigh, knee, calf, ankle, food and toes bilaterally. He found no loss of sensation or
dysethesias or reliable findings of muscle weakness. Dr. Carlson experienced difficulties
performing strength testing as it “requires cooperation and maximum effort of resistance.” He
referred appellant to a physical therapist and that they both “concluded that her testing was
inconsistent for true weakness of the lower extremity.” Dr. Carlson determined that she had no
impairment of the left lower extremity.
On December 1, 2007 an Office medical adviser reviewed Dr. Carlson’s report. He
found that appellant was entitled to a schedule award “based upon persistent extremity pain and
associated abnormalities on EMG and MRI [study].” The Office medical adviser applied Table
15-15 and Table 15-18 of the A.M.A., Guides and found that appellant had a three percent
permanent impairment of each lower extremity due to radiculopathy at L5 and S1.2
By decision dated February 7, 2008, the Office found that appellant had no more than the
five percent permanent impairment of each lower extremity previously awarded. On
February 14, 2008 appellant’s attorney requested an oral hearing. At the hearing, held on
June 25, 2008, the attorney contended that the Office bypassed 20 physicians before reaching
Dr. Carlson. Counsel argued that the Office left messages for some physicians but immediately
proceeded to the following physician on the PDS without waiting for a telephone response.
In a decision dated August 20, 2008, the hearing representative affirmed the February 7,
2008 decision. He found that there was no evidence that the Office improperly bypassed
physicians in selecting Dr. Carlson as the impartial medical examiner.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,3 and its
implementing federal regulations,4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all

2

A.M.A., Guides 424, Tables 15-15, 15-18.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

3

claimants.5 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.6
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.7 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.8
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
ANALYSIS
The Office accepted that appellant sustained lumbar sprain, an aggravation of
degenerative disc disease and left radiculopathy due to a May 30, 2002 work injury. It granted
her a schedule award for a five percent permanent impairment of each lower extremity. In a
prior appeal, the Board found an unresolved conflict in opinion regarding the extent of any lower
extremity impairment and remanded the case to the Office to refer appellant for an impartial
medical examination.
On May 9, 2007 the Office referred appellant to Dr. Carlson for an impartial medical
examination.10 Appellant’s attorney asked to participate in the selection of the impartial medical
examiner but did not provide a reason for the request other than to ensure impartiality. When
there exists opposing medical reports of virtually equal weight and rationale, and the case is
referred to an impartial medical examiner for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.11 The Board has reviewed the opinion of Dr. Carlson and finds
5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

5 U.S.C. § 8123(a).

8

20 C.F.R. § 10.321.

9

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

10

See Geraldine Foster, 54 ECAB 435 (2003) (Office procedures provide that where a claimant provides a
reason for participating in the selection of an impartial medical examiner, the claims examiner is responsible for
evaluating the explanation offered).
11

Darlene R. Kennedy, 57 ECAB 414 (2006).

4

that as it is rationalized and based on a proper factual and medical background, his opinion as the
impartial medical examiner is entitled to special weight. In a report dated May 24, 2007,
Dr. Carlson found that appellant had normal muscle strength after “persistent” testing with no
atrophy and normal sensation. He further found that she experienced back pain but no
radiculopathy with straight leg raising. Dr. Carlson noted that an EMG showed left L5
radiculopathy and possible L5 radiculopathy. He diagnosed lumbosacral strain and bilateral
lumbosacral radiculopathy without objective findings. Dr. Carlson initially found that appellant
had a five to eight percent whole person of the spine. In a supplemental report dated
November 21, 2007, he advised that she had normal range of motion of the lower extremities
bilaterally and no loss of sensation, dysesthesias or reliable findings of muscle weakness.
Dr. Carlson concluded that appellant had no impairment of the lower extremities. The Office
subsequently found that appellant had no more than a five percent permanent impairment of the
lower extremities as previously awarded.12 Appellant has not met her burden of proof to
establish that she has a greater impairment.
On appeal, appellant’s attorney argues that the Office failed to properly selected
Dr. Carlson using the PDS.13 He contends that the Office improperly bypassed some physicians
as messages were left and that the Office should have waited for a period of time for each
physician to return the telephone calls prior to scheduling an examination. Counsel noted that
the Office failed to indicate in one case why a physician was bypassed. However, he did not
timely raise an objection to the selection of the impartial medical examiner. As noted, this
May 22, 2007 letter did not state any objection to any particular physician or the process.14
Further, there is no evidence that the Office improperly bypassed physicians in selecting
Dr. Carlson.
Appellant’s attorney contends that Dr. Carlson found positive straight leg raises, did not
indicate whether he performed pinprick touches, did not explain why the EMG studies showed
radiculopathy, did not specify the motor strength testing, and did not provide the results from
Semmes-Weinstein testing. Dr. Carlson, however, found back pain on sitting straight leg testing
but no radiculopathy. He discussed the EMG findings and found “normal sensation to pinwheel
and Semmes filaments of the lightest grade.” Dr. Carlson determined that testing muscle
strength was normal after persistent testing. He also referred her to a physical therapist who
found pain behavior on muscle testing.
12

In a report dated December 1, 2007, an Office medical adviser reviewed Dr. Carlson’s report and concluded
that appellant had a three percent permanent impairment of the right and left lower extremities. A medical adviser
may not clarify or expand upon the impartial medical examiner’s opinion. See I.H., 60 ECAB ___ (Docket No. 081352, issued December 24, 2008). However, the Office found that appellant had no more than the five percent
permanent impairment previously awarded. The Office medical adviser’s opinion did not alter the disposition of the
case and constitutes harmless error.
13

The selection of referee physicians is made by a strict rotational system using the PDS. The services of all
available and qualified Board-certified specialists will be used as far as possible to eliminate any inference of bias or
partiality. This is accomplished by selecting specialist in alphabetical order as listed in the roster chosen under the
specialty and/or subspecialty heading in the appropriate geographical area and repeating the process when the list is
exhausted. Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b(1)
(May 2003); see also L.W., 59 ECAB ___ (Docket No. 07-1346, issued April 23, 2008).
14

See L.W., supra note 13.

5

The attorney also argues that Dr. Carlson provided a whole person impairment rating and
did not provide an impairment determination for the lower extremities. On May 24, 2007
Dr. Carlson advised that she had a whole person impairment of the back. In a supplemental
report of November 21, 2007, however, he found that appellant had no lower extremity
impairment. As noted, Dr. Carlson’s impairment evaluation is thorough and rationalized and
represents the special weight of the evidence.15
CONCLUSION
The Board finds that appellant has no more than a five percent permanent impairment of
each lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 20 and February 7, 2008 are affirmed.
Issued: October 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See David W. Pickett, supra note 9.

6

